     Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,


         v.                                                  DECISION AND ORDER
                                                                 17-CR-119-A
ROMAN DUNNIGAN,
HENRY LLOYD,

                                Defendants.


       Defendants Roman Dunnigan and Henry Lloyd have moved to dismiss the

indictment, with prejudice, based primarily on Sixth Amendment and statutory speedy

trial grounds (Dkt. Nos. 134, 135). The Government opposed both motions (Dkt. No.

139). Oral argument was held before the Court on June 17, 2020. For the reasons

stated below, the Court finds that neither defendants’ statutory nor Sixth Amendment

speedy trial rights have been violated. For ease of reference, the Court includes an

appendix to this opinion showing the Court’s calculation of defendants’ Speedy Trial Act

clock as to the periods of delay at issue.

                                      BACKGROUND

       The Court assumes the parties’ familiarity with the prior proceedings, the pending

motions, and the arguments that have been raised. The Court refers to those

proceedings and its rulings only as is necessary to explain the reasoning that follows.

       Defendants are charged in a one-count indictment with conspiracy to possess

with intent to distribute, and to distribute, 500 grams or more of cocaine, in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), and 18 U.S.C. § 846 (Dkt. No. 1) . The single



                                              1
      Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 2 of 16




charge stems from a series of events beginning on May 8, 2017 and concluding on May

11, 2017 (the latter date, when defendants were arrested in Texas), that are described

in the Court’s decision on defendant Roman Dunnigan’s Motion to Change Venue,

which is incorporated herein by reference (see Dkt. No. 153; see also Dkt. Nos. 53,

116). Defendants were indicted in this District less than a month and a half later, on

June 20, 2017 (Dkt. No. 1).

        Defendant Dunnigan was arrested on May 11, 2017 in Texas; arraigned on June

22, 2017 in the Western District of New York; remanded to custody after a June 28,

2017 detention hearing; and released on conditions, including home confinement with

electronic monitoring, on November 4, 2019 (Dkt. Nos. 3, 6, 8, 123). On July 16, 2020,

the Court granted Dunnigan’s motion to modify the conditions of release, with some

caveats (Dkt. Nos. 145, 155).

        Defendant Lloyd, previously convicted of conspiracy to commit money

laundering, was on federal supervised release at the time of the alleged conduct (see

12-CR-181-A). Lloyd was arrested in Texas on May 11, 2017 along with Dunnigan and

was arraigned in this case on September 15, 2017 (Dkt. No. 16). 1 He was later

released on conditions, including home incarceration at his brother’s residence with

electronic monitoring, on August 7, 2019 (Dkt. Nos. 93, 96). On December 23, 2019,

the Court modified the conditions to be less restrictive, to home confinement with a

curfew so that defendant could work specified hours at his brother’s place of business.

On July 2, 2020, the Court denied Lloyd’s motion seeking to remove the condition of


1 Lloyd waived his right to a detention hearing when he was arraigned in this case on September 15, 2017

pending the outcome of the petition alleging his violation of supervised release (Dkt. No. 16). Lloyd faced
a statutory maximum of 24 months for the alleged violation of conditions prohibiting commission of
another crime and leaving the District without permission of the Court or the probation officer.

                                                    2
     Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 3 of 16




electronic monitoring but granted his alternative request to impose a curfew instead of

home incarceration (see Dkt. No. 141).

       Jury selection and a trial are scheduled for August 18, 2020.

                                      DISCUSSION

       Defendants move to dismiss the indictment on the ground that their rights to a

speedy trial under the Sixth Amendment and the Speedy Trial Act of 1974, 18 U.S.C.

§ 3161 et seq. (the “Act”), have been violated because of delays in bringing them to

trial. For good measure, they move to dismiss the charges on the ground that there

was a pre-indictment delay in violation of the due process clause of the Fifth

Amendment.

I.     Speedy Trial Act Claims.

       The Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-3174, generally requires a

defendant’s trial to begin within 70 days of the defendant’s first appearance before a

judicial officer or the filing of an indictment, whichever occurs later. See 18 U.S.C.

§ 3161(c)(1); see also United States v. Oberoi, 295 F. Supp. 2d 286, 289 (W.D.N.Y.

2003), aff'd 547 F.3d 436 (2d Cir. 2008). If the defendant is not brought to trial before

the 70-day clock runs out, the indictment “shall be dismissed on motion of the

defendant.” 18 U.S.C. § 3162(a)(2). The defendant bears the burden of proving a

violation of the Act on such a motion. See 18 U.S.C. § 3162 (a)(2) (providing that “[t]he

defendant shall have the burden of proof of supporting such motion . . .”); see also

United States v. Adams, 448 F.3d 492, 503 (2d Cir. 2006).

       The Act excludes certain periods of delay from the 70-day clock as a matter of

law, and they do not count against the Act’s 70-day time-to-trial clock. See e.g. 18



                                             3
      Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 4 of 16




U.S.C. § 3161(h)(1)(A)-(H). Of particular note is 18 U.S.C. § 3161(h)(1)(D), which

excludes “delay resulting from any pretrial motion, from the filing of the motion through

the conclusion of the hearing on, or other prompt disposition of, such motion”. See

United States v. Tinklenberg, 563 U.S. 647, 660 (2011) (the filing of a motion

automatically stops the speedy trial clock without regard to causation or the

reasonableness of ensuing delay). In addition, up to thirty days of time is excluded

“during which any proceeding concerning the defendant is actually under advisement by

the court.” 18 U.S.C. § 3161(h)(1)(H). Also excludable is “any period of delay . . . if the

judge . . . find[s] that the ends of justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

Under this exclusion, the court must “set[] forth, in the record of the case, either orally or

in writing, its reasons [for so finding].” Id.

        The crux of Dunnigan’s statutory speedy trial argument is that the period

between April 30, 2019 and July 16, 2019 (that totals 78 days) was not properly

excluded, therefore necessitating dismissal of the indictment. 2 Although Lloyd moved to

join in Dunnigan’s motion to dismiss, adopting all of Dunnigan’s arguments, in his reply

papers Lloyd does not just contest the period identified by Lloyd as non-excludable

time; rather, he posits that there are four periods (including the period identified by

Dunnigan) adding up to 126 days that were not excluded (and thus exceeding the 70-

day allowance by 56 days), i.e. between (1) December 26, 2018 and January 25, 2019;




2Dunnigan’s motion papers indicated that the contested time-period was a total of 142 days, between
March 25, 2019 and August 14, 2019 (Dkt. No. 134, pp. 2-4). At oral argument, however, Dunnigan’s
counsel narrowed this time-period to between April 30, 2019 and July 16, 2019. The Court notes that at
oral argument, Dunnigan incorrectly argued that the April 30, 2019 and July 16, 2019 period totals 87
days.

                                                   4
      Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 5 of 16




(2) March 25, 2019 and April 1, 2019; (3) April 30, 2019 and July 16, 2019; and (4) July

26, 2019 and August 7, 2019.

        The Government counters that 70 days remain on the speedy trial clock, as no

days have elapsed. The Government argues that the filing of various motions (i.e.

Dunnigan’s motion to reopen the suppression hearing, motion for change of venue, and

motion for release from custody) (see Dkt. Nos. 60, 68, 90) resulted in time being

automatically excluded, covering the periods at issue. Specifically, the Government

argues that time was automatically excluded from September 19, 2018 when Dunnigan

filed his motion to reopen the suppression hearing (Dkt. No. 60) until October 17, 2019,

when the Court issued its decision denying Dunnigan’s motion to suppress evidence

(Dkt. No. 116).

        The Court concludes that the time frames at issue were all properly excluded due

to the proceedings and motion practice surrounding the suppression issue, and for other

additional reasons, as is explained below. See Appendix, infra; 3 see also Tinklenberg,

563 U.S. at 660; 18 U.S.C. §§ 3161(h)(1)(D), 3161(h)(1)(H), 3161(h)(7)(A).

        By way of brief background, a suppression hearing was initially held on

December 5, 2017, with respect to the May 11, 2017 search of Dunnigan’s vehicle in

Texas. The search involved a “canine search” with Lola, the canine partner of Houston

Police Department K-9 Officer Steven Fisher. Suppression was denied following the

initial hearing.



3 Because a more extensive overview of the Docket is deemed unnecessary and too cumbersome for the
purposes of this Decision and Order, the Appendix is to serve merely as a guide to the overlapping
periods of excluded time, particularly as to the suppression issue. Other notable motions are included in
the Appendix but the Court does not calculate time that was automatically excluded following the filing of
those motions, i.e. “delay resulting from any pretrial motion” and any 30-day under-advisement periods.
See 18 U.S.C. §§ 3161(h)(1)(D), 3161(h)(1)(H).

                                                    5
     Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 6 of 16




       On September 9, 2018, Dunnigan filed the subject supplemental motion to

suppress all evidence obtained from the search of his vehicle (Dkt. No. 60). The

supplemental motion asked the Court to reopen the matter and to order another

evidentiary hearing on the suppression issue, so that newly-retained counsel could

challenge the K-9 assisted search of Dunnigan’s vehicle (which had not been previously

argued by Dunnigan’s former attorney in the initial suppression motion). The United

States filed a response in opposition to the supplemental motion on October 15, 2018

(Dkt. No. 72).

       Because of the new issues raised by Dunnigan concerning how the K-9 sniff was

conducted, this Court granted Dunnigan’s motion to reopen the hearing on January 28,

2019 (see CM/ECF Minute Entry for Jan. 28, 2018). Status conferences regarding the

forthcoming evidentiary hearing on the suppression issue were held on February 25,

2019 and August 8, 2019 (see CM/ECF Minute Entries for Feb. 25, 2019 and Aug. 8,

2019; Dkt. No. 94).

       On August 14, 2019, this Court held the evidentiary hearing and set a post-

argument briefing schedule (see CM/ECF Minute Entry for Aug. 14, 2019). Dunnigan

filed his post-argument brief on September 6, 2019 (Dkt. No. 103), and the Government

filed its brief on September 13, 2019. (Dkt. No. 105). Oral argument following the

evidentiary hearing was held on September 19, 2019 and the Court reserved decision

(see CM/ECF Minute Entry for Sept. 19, 2019). At a proceeding held on October 15,

2019, the Court gave an oral ruling on Dunnigan’s motion to suppress, which was

followed by a written Decision and Order issued on October 17, 2019 denying

Dunnigan’s motion (see CM/ECF Minute Entry for Oct. 15, 2019; Dkt. No. 116).



                                           6
      Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 7 of 16




       The defendants overlook that the filing of defendant Dunnigan’s supplemental

motion to suppress tolled the Act, and as to both defendants. See United States v.

Pena, 793 F.2d 486, 489 (2d Cir. 1986) (holding that cases involving multiple

defendants are governed by a single speedy trial clock, and pursuant to § 3161(h)(7),

any “delay attributable to any one defendant is charged against the single clock, thus

making the delay applicable to all defendants”). “If no motion for severance is made, a

pending motion of a co-defendant stops the Speedy Trial clock as to all defendants.”

United States v. Vasquez, 1989 U.S. Dist. LEXIS 8156, *16-17 (S.D.N.Y. July 13, 1989),

aff’d 918 F.2d 329, 336-337 (2d Cir. 1990) (holding that subsection (h)(7) “imposes a

unitary time clock on all co-defendants joined for trial”). In other words, because Lloyd

is joined for trial with Dunnigan and because no motion for severance has been granted,

the delay resulting from Dunnigan’s supplemental motion to suppress is also excludable

as to Lloyd.

       After Dunnigan’s motion was filed, the clock was automatically tolled until August

14, 2019, when this Court held the evidentiary hearing. See 18 U.S.C. § 3161(h)(1)(D).

At the conclusion of the hearing, the Court deemed it necessary to direct the parties to

submit post-argument briefs and to hold further oral argument. As to those events, the

Act automatically excludes all time while the Court “awaits the briefs and materials

needed to resolve a motion on which a hearing has been held”. Henderson v. United

States, 476 U.S. 321, 331 (1986) (interpreting § 3161(h)(1)(D) and thus declining to

exclude only “reasonably necessary” delays); see Tinklenberg, 563 U.S. at 650 (holding

that § 3161(h)(1)(D) requires no finding of causation or just cause and the filing of the

pre-trial motion itself is the triggering event).



                                                7
     Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 8 of 16




       The Court then issued its oral ruling on the motion on October 15, 2019, followed

by its written Decision and Order two days thereafter. The time between the conclusion

of the briefing and the oral ruling is also automatically excluded from the defendants’

speedy trial clock—as time that the Court spent considering the motion after it was

deemed submitted. See § 3161(h)(1)(H); United States v. Bufalino, 683 F.2d 639, 642-

647 (2d Cir. 1982) (interpreting the Act’s legislative history to mean that the word

"proceeding" in § 3161(h)(1)(H) encompasses pre-trial motions); Henderson, 476 U.S.

at 331-332 (calculating the number of nonexcludable dates to exclude the period when

the court was awaiting briefing plus a 30-day advisement period).

       Dunnigan, in contesting the time-period between April 30, 2019 and July 16,

2019, focuses on an interest-of-justice finding made on the record on February 25, 2019

during one of the status conferences on the evidentiary hearing, to exclude the following

four weeks’ worth of time (see CM/ECF Minute Entry for Feb. 25, 2019). He asserts

that the finding was not properly again stated on the record on March 25, 2019.

However, Dunnigan also conceded during oral argument that his motion for release

from custody and for a status conference was filed on April 1, 2019 (Dkt. No. 90),

therefore arguing that the non-excludable time-period began on April 30, 2019 or May 1,

2019. Not only does Dunnigan incorrectly assume a 30-day period after the filing of

initial motion papers, he also fails to acknowledge his pending, supplemental

suppression motion—essentially disregarding the holding in Tinklenberg, i.e. that the

filing of a motion automatically stops the time-to-trial clock, regardless of causation or

reasonableness of the ensuing delay. See Tinklenberg, 563 U.S. at 660.




                                             8
        Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 9 of 16




         The time-periods raised by Lloyd are likewise excludable pursuant to the above

analysis, as time necessary to acquire all briefing and information on the suppression

issue and thereafter assess and decide it. There were additionally other pretrial

motions that automatically stopped the speedy trial clock for intermittent periods, such

as motions for release from custody and to modify conditions of release, and a motion

to change venue (see e.g. Dkt. Nos. 62, 68, 83, 90, 91). Moreover, on September 20,

2018, this Court issued an order excluding time from the speedy trial clock from August

8, 2018 until February 19, 2019 pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

3161(h)(7)(B)(iv), due to newly-assigned defense counsel’s unavailability for trial

(rescheduling the trial to begin on February 19, 2019) and in order for defendants to

maintain continuity of counsel and for new defense counsel to have adequate time to

diligently prepare for trial (Dkt. No. 63). Therefore, the first period contested by Lloyd

(between December 26, 2018 and January 25, 2019) is excludable for this reason as

well.

         In sum, the time periods contested by the defendants were properly,

automatically excluded from the 70-day time-to-trial clock pursuant to 18 U.S.C. §§

3161(h)(1)(D) and 3161(h)(1)(H), so that the Court could properly determine the

suppression issue, among other pending pre-trial motions. See Appendix, infra; see

also Tinklenberg, 563 U.S. at 660. Accordingly, because no time has run on the speedy

trial clock, the defendants’ motions to dismiss on statutory speedy trial grounds are

denied.




                                              9
      Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 10 of 16




II.    Sixth Amendment Speedy Trial Claims.

       “[I]t would be an unusual case in which the time limits of the [Speedy Trial Act]

have been met but the [S]ixth [A]mendment right to speedy trial has been violated.”

United States v. Douglas, 2008 U.S. Dist. LEXIS 34280, *16 (D. Vt. Apr. 24, 2008)

(citations and internal quotation marks omitted). The Supreme Court has identified four

inter-related factors to be considered in determining whether a defendant’s

constitutional right to a speedy trial has been violated: “ ‘the length of delay, the reason

for the delay, the defendant’s assertion of his right, and prejudice to the defendant.’ ”

Doggett v. United States, 505 U.S. 647, 651 (1992), quoting Barker v. Wingo, 407 U.S.

514, 530 (1972). If a violation of an accused’s Sixth Amendment speedy trial right is

established, the pending charges are dismissed with prejudice. See Strunk v. United

States, 412 U.S. 434, 438 (1973).

       The length of the delay here (approximately three years since defendants were

indicted on June 20, 2017) justifies inquiry into the remaining Barker factors. See

Doggett, 505 U.S. at 652 n.1; United States v. Vassell, 970 F.2d 1162, 1164 (2d Cir.

1992). At oral argument, the Government conceded this point in Dunnigan’s favor.

However, the Government argues that all four of the Barker factors weigh against

defendant Lloyd including length of delay, because he was in custody for only

approximately three months over the statutory maximum (i.e. 24 months) on his

violation of supervised release (12-CR-181). At this point, the Court presumes that the

Government’s argument is unfounded, as it is based on the assumption that Lloyd will

be found guilty of the alleged violation and receive the maximum penalty. Therefore,

the Court will consider all Barker factors with respect to both defendants.



                                             10
     Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 11 of 16




        None of the three remaining factors tend to weigh in favor of Dunnigan.

Dunnigan argues in support of the second and third factors that if his motion for change

of venue to the Southern District of Texas (Dkt. No. 68) had been granted, discovery

would have been more easily conducted there and the case would have gone to trial

“long ago”. The Court acknowledges that Dunnigan’s motion to change venue

remained undecided following oral argument on November 26, 2018, as it was

overlooked among the pending proceedings. However, the Court has recently issued a

decision denying the motion and concluding that Dunnigan’s arguments for change in

venue are in its discretion, collectively, without merit (see Dkt. No. 153).

        Aside from an allegedly improper venue, 4 Dunnigan vaguely argues that the

second factor, the reason for the delay, is the result of Government neglect. He does

not meet his burden on this factor. Contrary to Dunnigan’s argument, this factor weighs

against finding a constitutional violation because it appears the majority of delays are

attributable to Dunnigan. Dunnigan filed a litany of pretrial motions, and he is now

represented by his third attorney. Other delays in the prosecution appear either valid or

neutral.

        With respect to the third factor, Dunnigan’s assertion of his right to a speedy trial,

Dunnigan argues that he sought to move the case along by filing the change in venue

application in October 2018, and that he asserted his right to a speedy trial within that

application. On the contrary, Dunnigan conceded he had “never asked for an

immediate trial” (CM/ECF Minute Entry for Nov. 27, 2019).


4 Even as of the date the motion to change venue was filed by Dunnigan in October 2018, he conceded
that “significant discovery” and pre-trial litigation had been completed, and also as of July 25, 2018 (Dkt.
No. 74, pp. 2, 4). If the motion had been granted, there would have inevitably been further delays due to
new attorneys and a newly-assigned Judge.

                                                     11
     Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 12 of 16




        The fourth factor, prejudice to the defendant, “should be assessed in the light of

the interests of defendant which the speedy trial right was designed to protect”, namely,

“(i) to prevent oppressive pretrial incarceration; (ii) to minimize anxiety and concern of

the accused; and (iii) to limit the possibility that the defense will be impaired.” Barker,

407 U.S. at 532. Of these interests, the last is the “most serious”. Id. Dunnigan’s

arguments about prejudice to the defendant are generalized, regarding his anxiety,

restriction of his mobility due to home confinement, and expense for his defense. He

does not articulate prejudice such as unavailable witnesses or evidence, or lapses of

memory due to the delay. Prejudice that is merely conjectural does not suffice to

warrant dismissal. See United States v. Moreno, 789 F.3d 72, 81 (2d Cir. 2015). The

Court therefore finds the absence of serious prejudice.

        The second through fourth Barker factors when taken together likewise do not

weigh in defendant Lloyd’s favor. Lloyd does not argue prejudice; instead, he argues

that there has been an “inordinate delay” interfering with his liberty aside from any

possible prejudice. While he argues that he has been requesting a trial or severance for

nearly a year and a half, Lloyd did not file a severance motion even though he was

provided two briefing schedules to do so, with due dates for filing his motion by

November 1, 2019, and later, December 16, 2019 (see Dkt. Nos. 119, 120; CM/ECF

Minute Entries for Oct. 18, 2019, Nov. 5, 2019, and Nov. 27, 2019). 5 With respect to

delay, Lloyd concedes that “much of the delay is the result of motion practice by both

defendants” while arguing that other periods of delay are attributable to the Government



5Lloyd had previously made arguments for severance but those were made in the alternative and
embedded within his motions for release from custody, filed on February 4, 2019 (Dkt. No. 83), and July
16, 2019 (Dkt. No. 91). He was thereafter released from custody on August 7, 2019, on conditions.

                                                   12
       Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 13 of 16




and the Court (Dkt. No. 140, pp. 4-5 [emphasis added]). The Court has considered

Lloyd’s remaining Sixth Amendment arguments in his reply papers and finds them to be

without merit. On balance, there has been no violation of Lloyd’s Sixth Amendment

right to a speedy trial.

        The Court has given careful consideration to the proper weight to assign to the

four inter-related Barker factors in assessing defendants’ Sixth Amendment speedy trial

claims. The Court finds that the reasons for the delay were primarily neutral and valid,

and that the delays in bringing the defendants to trial have not impaired the fundamental

fairness of the prosecution enough to warrant dismissal under the Sixth Amendment.

III.    Fifth Amendment Claims.

        The Due Process Clause of the Fifth Amendment necessitates dismissal of the

indictment if it is shown that pre-indictment delay “caused substantial prejudice to

[defendants]’ rights to a fair trial and that the delay was an intentional device to gain

tactical advantage over the accused.” United States v. Marion, 404 U.S. 307, 324

(1971). Here, defendants fail to meet their burden because they have proven neither

actual prejudice as a result of the alleged pre-indictment delay nor that the Government

“intentionally delayed to gain some tactical advantage over [defendants] or to harass

them.” Id. at 325; see United States v. Cornielle, 171 F.3d 748, 752 (2d Cir. 1999)

(noting this “heavy burden” on defendants). “Prejudice in this context has meant that

sort of deprivation that impairs a defendant's right to a fair trial” . . . [and] is commonly

demonstrated by the loss of documentary evidence or the unavailability of a key

witness.” Cornielle, 171 F.3d at 752.




                                              13
     Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 14 of 16




        Rather, defendants merely argue in a conclusory manner that the Government’s

choice to indict them in the Western District of New York, rather than the Southern

District of Texas, constitutes unjustifiable conduct resulting in actual prejudice to them. 6

The Government counters that there is simply no pre-indictment delay, and the Court

agrees. The conspiracy is alleged to have taken place sometime in May 2017 until May

11, 2017; defendants were arrested on May 11, 2017 in Houston; and the indictment

was returned within a month-and-a-half in this District, on June 20, 2017. Defendants

do not present any documentation (or even argument) suggesting bad faith on the part

of the Government. They have not shown that they have suffered substantial prejudice

to their rights or how that prejudice resulted from intentional tactics. Defendants’ due

process claims are thus “speculative” and without merit. Marion, 404 U.S. at 325-326

(rejecting due process claims but commenting that “actual prejudice may be shown if

“memories . . . dim, witnesses become inaccessible, and evidence [is] lost”).

                                          CONCLUSION

        For the reasons set forth herein, the Court denies the defendants’ motions to

dismiss because their speedy trial rights under both the Speedy Trial Act and the Sixth

Amendment were not violated, and there is no Fifth Amendment pre-indictment delay

due process violation. Jury selection will proceed as previously ordered on August 18,

2020.




6 Lloyd joined in Dunnigan’s motion to dismiss but he does not make any substantive argument regarding
the Fifth Amendment claim in his motion papers (see Dkt. Nos. 135, 140).

                                                 14
    Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 15 of 16




      SO ORDERED.



                                   ___s/Richard J. Arcara________
                                   HONORABLE RICHARD J. ARCARA
                                   UNITED STATES DISTRICT COURT

Dated: July 17, 2020




                                    15
     Case 1:17-cr-00119-RJA-JJM Document 157 Filed 07/17/20 Page 16 of 16




                                                     APPENDIX


Date/Dkt. Number       Event                                 From        To           Days       Days
                                                                                      Excluded   Remaining
6/22/2017, Dkt. 3;     Initial Appearances – 70-day                                              70
9/15/2017, Dkt. 16     clock begins on 6/23/2017, then
                       9/16/2017 (per 18 U.S.C. §
                       3161(c)(1))
***No contested time                                                                  0          70
until 12/26/2018.
9/9/2018, Dkt. 60      Dunnigan Supp. Mtn. to                9/9/2018    9/19/2019    0          70
                       Suppress, § 3161(h)(1)(D).
9/19/2018, Dkt. 62     Dunnigan Mtn. for Release from
                       Custody.
9/20/2018, Dkt. 63     Order granting Gov’t. request         8/8/2018    2/19/2019    0          70
                       to exclude time – interest of
                       justice, §§ 3161(h)(7)(A),
                       3161(h)(7)(B)(iv).
10/4/2018, Dkt. 68     Dunnigan Mtn. to Change Venue.
10/15/2018, Dkt. 72    Gov’t. Opp. To Supp. Mtn. to          9/9/2018    9/19/2019    0          70
                       Suppress, § 3161(h)(1)(D) –
                       briefing initially complete.
1/28/2019              Court finds it necessary to reopen    9/9/2018    9/19/2019    0          70
                       suppression hearing, §
                       3161(h)(1)(D) – further hearing to
                       be held.
2/4/2019, Dkt. 83      Lloyd Mtn. for Release from
                       Custody.
2/25/2019              Status conference regarding           2/25/2019   3/25/2019    0          70
                       evidentiary hearing on
                       suppression issue – interest of
                       justice exclusion made for next
                       four weeks, §§ 3161(h)(7)(A),
                       3161(h)(7)(B)(iv); also §
                       3161(h)(1)(D).
4/1/2019, Dkt. 90      Dunnigan Mtn. for Release from
                       Custody.
7/16/2019, Dkt. 91     Lloyd Supplemental Mtn. for
                       Release from Custody.
8/8/2019; Dkt. 94      Status conference to set              9/9/2018    9/19/2019    0          70
                       evidentiary hearing date, §
                       3161(h)(1)(D).
8/14/2019              Evidentiary hearing, §                9/9/2018    9/19/2019    0          70
                       3161(h)(1)(D) – conclusion of
                       hearing, but further briefing
                       requested.
9/6/2019, Dkt. 103     Dunnigan’s post-hearing brief         9/9/2018    9/19/2019    0          70
                       filed, § 3161(h)(1)(D) – briefing.
9/13/2019, Dkt. 105    Gov’t’s post-hearing brief filed, §   9/9/2018    9/19/2019    0          70
                       3161(h)(1)(D) – briefing complete
                       on suppression issue but oral
                       argument is deemed necessary
                       by the Court.
09/19/2019             Post-hearing oral argument; §         9/19/2019   10/19/2019   0          70
                       3161(h)(1)(H) – 30-day
                       advisement period begins.
10/15/2019, Dkt. 115   Oral ruling on Dunnigan Supp.         9/19/2019   10/19/2019   0          70
                       Mtn. to Suppress [Dkt. 60].
10/17/2019, Dkt. 116   Decision and Order on Dunnigan        9/19/2019   10/19/2019   0          70
                       Supp. Mtn. to Suppress [Dkt. 60].
***No contested time                                                                  0          70
after 8/7/2019.




                                                             16
